—In an action to recover damages for personal injuries, the defendant appeals (1) from an order of the Supreme Court, Queens County (Schmidt, J.), dated February 24, 1997, which granted the plaintiffs motion for summary judgment on the issue of liability, and (2), as limited by his brief, from so much of an order of the same court, dated August 14, 1997, as, upon renewal, adhered to the original determination.
Ordered that the appeal from the order dated February 24, 1997, is dismissed, as that order was superseded by the order dated August 14, 1997, made upon renewal; and it is further,
Ordered that the order dated August 14, 1997, is affirmed insofar as appealed from; and it is further,
*466Ordered that plaintiff is awarded one bill of costs.
The plaintiff commenced the instant action to recover damages for serious injuries she allegedly sustained in a two-vehicle collision with the defendant. In her motion for summary judgment, the plaintiff submitted evidence demonstrating that the defendant’s vehicle struck her vehicle from the rear while her vehicle was stopped behind a disabled car, and establishing her entitlement to judgment on the issue of liability as a matter of law. In opposition to the motion, the defendant failed to submit any evidence to create a triable issue of fact as to how the collision occurred. Therefore, the plaintiff was entitled to summary judgment on the issue of liability (see, Leal v Wolff, 224 AD2d 392; Barile v Lazzarini, 222 AD2d 635, 636). O’Brien, J. P., Thompson, Friedmann and Goldstein, JJ., concur.